Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 11/20/2020; claims 1, 4, 8, 11, 14, and 17, is/are amended.

Allowable Subject Matter
Claim(s) claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

Prior art reference(s) Han (US 10,609,026), Fisher (US 8,751,314), and Bradley (US 2013/0325567), do not teach “storing, at a user device, a plurality of redeemable codes for obtaining discounts on items obtained from a plurality of merchant stores; receiving, at the user device, a first message from a merchant device related with a particular merchant store, the first message including a request for discount information and a merchant identifier for the particular merchant store; in response to receiving the first message, retrieving, by the user device without user interaction, one or more redeemable codes, where the one or more redeemable codes are selected to include redeemable codes applicable to the particular merchant store based on the merchant identifier; sending, by the user device to the merchant device without user interaction, a second message including the one or more redeemable codes, where the merchant device discounts items selected by a user of the user device for purchase based on the one or more redeemable codes; receiving, by the user device from the merchant device, a third message including a discounted purchase price for the items selected by the user and identifiers for each 
Therefore independent claims 1, 8, and 14, and dependent claim(s) 2-7, 9-13, and 15-20 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections – 35 USC § 101 
In view of updated Office guidance, the Examiner finds the totality of the claims, amount to more than the abstract idea identified in the Final Action sent on 02-07-2019, the totality of the claims representing a privacy-preserving manner of storing a coupon(s) of redeemable codes for discounts on items obtained from a plurality of merchant stores, in such a manner that merchant device message triggers associated with a merchant identifier for a particular merchant, without user interaction, triggers a selection of the particular merchant’s coupon(s) to the merchant device, and an automatic removal of said coupon (as elucidated in the Applicant’s specification, ¶¶67-68), the applicant’s claims encompassing additional elements that integrate the abstract idea/judicial exception into a practical application, imposing meaningful limits on practicing the abstract idea, applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (See MPEP 2106.05 and Vanda memo). Thus the claims are patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EZEWOKO/
Examiner, Art Unit 3682

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682